Case 1:20-cv-00599-KD-B Document 17 Filed 03/25/21 Page 1 of 1                 PageID #: 121




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

EXPORT DEVELOPMENT CANADA,                     )
    Plaintiff,                                 )
                                               )
v.                                             )          CIVIL ACTION: 1:20-00599-KD-B
                                               )
SHORE ACRES PLANT FARM, INC.,                  )
    Defendant.                                 )

                                        JUDGMENT

       In accordance with the Order issued on this date and the Order issued on March 16, 2021

(Doc. 14), it is hereby ORDERED, ADJUDGED, and DECREED that Judgment is entered in

favor of Plaintiff Export Development Canada and against Defendant Shore Acres Plant Farm,

Inc., in the amount of $295,221.21 ($275,981.89 principal and $19,239.32 prejudgment interest).


       DONE and ORDERED this the 25th day of March 2021.

                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
